Citation Nr: 0948935	
Decision Date: 12/30/09    Archive Date: 01/13/10	

DOCKET NO.  07-15 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from September 1951 to October 
1953.  He also had periods of National Guard Service on 
periodic occasions in the years thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.  

Please note the appeal has been advanced on the Board's 
docket pursuant to the provisions of 38 C.F.R. § 20.900(c) 
(2009).  See also 38 U.S.C.A. § 7101(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability for 
VA compensation purposes.  

2.  Any current tinnitus is not shown to be attributable to 
the Veteran's active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and an organic disease of the 
nervous system was not manifest to a compensable degree 
within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).  

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides, among other things, for notice and 
assistance to VA claimants under certain circumstances.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2002).  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 
38 C.F.R. §§ 3.156, 3.159 and 3.326.  The intended effect of 
these regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Board finds that VA has essentially met these duties with 
regard to notification and assistance provided to the 
Veteran.  A letter to the Veteran in September 2006 informed 
him of the applicable laws and regulations regarding the 
claims, the evidence needed to substantiate the claims, and 
what party was responsible for obtaining evidence as part of 
the claims.  The Veteran was also informed of the 
establishment of a disability rating once service connection 
is awarded and how VA determines an effective date should a 
claim be granted.  

With regard to assistance, the Veteran has been accorded 
examination by VA, medical records have been obtained and 
associated with the claims file, and the service treatment 
records have also been associated with the file.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
notify and assist requirements of the VCAA and its 
implementing regulations.  Neither the Veteran nor his 
representative has contended that any evidence relative to 
the issues cited herein is absent from the record.  It is not 
prejudicial to the Veteran for the Board to decide the appeal 
at this time.  

Pertinent Legal Criteria

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) The existence of a 
present disability; (2) inservice incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" -the so called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  

In addition, the law provides that, where a Veteran served 
ninety (90) days or more on active military service and an 
organic disease of the nervous system, including 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
While the disease may not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree during that time.  Id.

Where there is a chronic disease shown in service or within a 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at a later date, however remote, are 
service connected, unless clearly attributable to either 
current causes.  38 C.F.R. § 3.303(b).  This rule does not 
mean that any manifestation in service will permit service 
connection.  To show chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection for impaired hearing is subject to the 
requirements of 38 C.F.R. § 3.385, which provides the 
following:  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability where the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993) (rationale in promulgating 
Section 3.385 in 1990 was "to establish criteria for the 
purpose of determining the levels at which hearing loss 
becomes disabling."  Citing Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992) (quoting 55 Fed. Reg. 12,348 
(1990).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the finding that the Veteran has a bilateral hearing loss 
disability for VA purposes.  In Hensley, the Court recognized 
that the Veteran, for VA purposes, can have abnormal hearing, 
which is not a disability for VA purposes, and a hearing loss 
"disability," for which service connection may be warranted.  
Hensley, 5 Vet. App. at 157 (the threshold for normal hearing 
is from 0 to 20 decibels, and higher thresholds indicate some 
degree of hearing loss).  The evidence of record shows that 
Veteran's hearing loss does not meet the requirements to be 
considered a disability for VA purposes in accordance with 
38 C.F.R. § 3.385.  Thus, the Veteran has not established 
that he has a bilateral hearing loss "disability" for VA 
purposes.  

Of record is a report of audiologic evaluation by a private 
audiologist in July 2006.  The individual indicated that the 
results of evaluation revealed a mild high frequency 
sensorineural hearing loss of the right ear and a moderate 
high frequency sensorineural hearing loss in the left ear 
with chronic and constant tinnitus.  The individual stated 
that based on the Veteran's military history and what she 
said were documented decreased hearing threshold levels 
during service, she believed "it is at least as likely as not 
that [the Veteran] hearing loss and associated chronic and 
constant tinnitus was caused by or contributed to by his 
exposure to acoustic trauma during his tour of duty in the 
service."  

The Veteran was accorded an audiologic examination by VA in 
March 2007.  He referred to having sustained artillery fire 
while serving in combat in Korea.  He stated that during two-
week summer camps with the National Guard over the years, he 
served in the field while involved in training exercises and 
did not wear ear protection until the mid-1960's.  He 
indicated that post service, his occupation was as a sales 
manager and he had no significant nonmilitary noise exposure.  
The Veteran reported a significant decline in auditory 
thresholds, particularly in the past five years.  He gave a 
10-year history of bilateral progressive tinnitus.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
35
30
LEFT
10
5
10
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.

Current testing showed bilateral high frequency sensorineural 
hearing loss.  Audiometric thresholds were normal for VA 
rating purposes in both ears.  The examiner stated that 
review of the claims folder, including review of the service 
treatment records and review of other pertinent documents, 
showed his service treatment records were negative for 
indication of hearing loss and/or tinnitus.  The Veteran was 
noted to have completely normal audiometric thresholds 
recorded throughout military service and throughout his 
National Guard service.  The last audiometric testing for 
military purposes was dated in October 1978.  At that time 
there were completely normal audiometric thresholds recorded 
in both ears between 250 Hertz and 8,000 Hertz.  When the 
Veteran gave his medical history at that time, he indicated 
he was not experiencing any hearing loss.  The review of the 
folder also included review of the August 2006 letter from 
the private audiologist referred to above.  

The VA examiner stated that the current audiometric 
thresholds appeared very compatible with the Veteran's 
current age, and even "significantly better than what one 
might expect a 79-year-old Veteran to exhibit."  The examiner 
indicated that because of the notations made by the private 
audiologist, the Chief of Audiology at the Dallas VA Medical 
Center reviewed the Veteran's service treatment records with 
him.  He indicated they both were of the "strong opinion that 
hearing loss was not noted at any time, nor was a 'pattern or 
hearing loss,' nor decreased hearing shown at any time 
through 1978.  Although the Veteran has had significant 
decline in audiometric thresholds subsequent to 1978, his 
current audiometric thresholds still remain normal for VA 
rating purposes.  In our opinion the etiology of the 
Veteran's current hearing loss would be age-related factors 
(presbycusis)."  He stated that the audiologist and himself 
were both at a "total loss to understand or explain" what 
records the private audiologist might have reviewed that 
would indicate that a decrease in hearing was incurred at any 
time prior to 1978.  They essentially completely disagreed 
with the conclusion of the private audiologist.  The 
physician stated that it was "my opinion that the Veteran's 
current hearing loss would not be related to military 
service, particularly would not be related to military noise 
exposure/acoustic trauma.  It is also my opinion that is less 
likely than not that the Veteran's current tinnitus would be 
related to military noise exposure.  The most likely etiology 
of the Veteran's current tinnitus would be high frequency 
hearing loss that has been incurred subsequent to 1978."  

In view of the foregoing, the Board finds that service 
connection for bilateral hearing loss and for tinnitus is not 
in order.  The VA staff physician who examined the Veteran in 
March 2007 indicated that the Chief of Audiology at the 
Dallas Medical Center also reviewed the entire claims folder 
with him.  They were of the "strong opinion" that the 
statement from the private audiologist regarding the etiology 
of the Veteran's high frequency hearing loss was not 
supported by the evidence of record.  Indeed, he stated they 
were "both at a total loss" to understand or explain what 
records the individual might have reviewed that would 
indicate that she believed a decrease in hearing was incurred 
at any time prior to 1978.  Even so, their audiologic 
evaluation of the Veteran in March 2007 did not show a degree 
of hearing loss that would meet the requirements to be 
considered a disability for VA compensation purposes in 
accordance with the provisions of 38 C.F.R. § 3.385.  

The Board is aware that the Veteran himself is competent to 
give evidence about his experiences.  Indeed, the U.S. Court 
of Appeals for the Federal Circuit has held that in certain 
situations, lay evidence can be sufficient with regard to 
establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a lay 
person is competent to identify the medical condition, (2) 
the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the Court has held that when a condition can be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In the present case, the Veteran's complaints of hearing loss 
and tinnitus are capable of lay observation.  However, his 
statements and the statement from the private audiologist 
when weighed against the report of VA examination in 2007 and 
the remaining evidence of record have little probative value.  

Again, as noted above, service treatment records do not 
reflect inservice complaints referable to hearing loss or to 
tinnitus.  The Veteran did not complain of hearing loss or 
tinnitus for years following service discharge.  At the time 
of examination by VA in 2007, he gave only a 10-year history 
of tinnitus.  This would place the onset of the tinnitus at a 
time many years following service discharge.  Given the 
inconsistencies in the record, the Veteran's credibility is 
reduced and his statements are of limited probative value in 
establishing chronicity of symptomatology.  The Board notes 
that the only competent medical evidence tending to establish 
a connection between the Veteran's current complaints of 
hearing loss and tinnitus is the report of audiologic 
examination by a private audiologist in 2006.  The outcome of 
that opinion has been "strongly" disagreed with by a VA 
physician and the Chief of Audiology at the VA Medical Center 
in Dallas.  The staff physician that conducted the audiologic 
examination of the Veteran in 2007 indicated that he and the 
audiologist reviewed the entire claims file and they provided 
a rationale for the conclusions and opinions given.  They 
cited to specific findings in the record and strenuously 
disagreed with the opinion of the private audiologist.  The 
contemporaneous record does not support the Veteran's 
contentions.  He did not refer to hearing difficulties, to 
include tinnitus, for years following service discharge.  The 
Board concludes that the probative evidence is against a 
finding that the Veteran has either hearing loss or tinnitus 
related to his military service.  There is no doubt to be 
resolved, and the claim must be denied.  




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


